


110 HR 2256 IH: American Commercial Ethanol Fairness

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2256
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2007
			Mr. Walberg
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax for the use of ethanol in tetra ethyl ortho silicate
		  (TEOS) production.
	
	
		1.Short titleThis Act may be cited as the
			 American Commercial Ethanol Fairness
			 Act of 2007.
		2.Credit for use of
			 ethanol in TEOS production
			(a)In
			 generalSection 40 of the Internal Revenue Code of 1986 (relating
			 to alcohol used as fuel) is amended—
				(1)in paragraph (3)
			 of subsection (a) by striking the period and inserting , plus
			 and by adding at the end of subsection (a) the following new paragraph:
					
						(4)the ethanol in
				TEOS production credit.
						,
				
				(2)in subsection
			 (b)—
					(A)in the heading by
			 striking and small
			 ethanol producer credit and inserting
			 small ethanol producer
			 credit, and ethanol in TEOS production credit,
			 and
					(B)by adding at the
			 end the following new paragraph:
						
							(6)Ethanol in TEOS
				production credit
								(A)In
				generalThe ethanol in TEOS production credit for any taxable
				year is 51 cents for each gallon of alcohol which is ethanol that is used by
				the taxpayer in the production of tetra ethyl ortho silicate (TEOS) which is
				sold by the taxpayer producing such chemical to any person during such taxable
				year.
								(B)Sale must be in
				trade or business, etcAlcohol used in the production of tetra
				ethyl ortho silicate (TEOS) shall be taken into account—
									(i)only if the sale
				described in subparagraph (A) is in a trade or business of the taxpayer,
				and
									(ii)for the taxable
				year in which such sale occurs.
									(C)Small credit for
				lower proof ethanolIn the case of any alcohol with a proof which
				is at least 150 but less than 190, subparagraph (A) shall be applied by
				substituting 37.78 cents for 51 cents.
								(D)Denial of double
				benefitIn determining the
				amount of the credit described in this paragraph, a taxpayer shall not take
				into account any amount of alcohol that is taken into account in determining
				the amount of a credit described in paragraph (1), (2), or
				(4).
								,
					(3)in subsection
			 (d)(3)(A)(i), by inserting other than the ethanol in TEOS production
			 credit described in subsection (b)(6) after any credit,
			 and
				(4)in subsection (d)(3)(B)(i), by inserting
			 other than the ethanol in TEOS production credit described in subsection
			 (b)(6) after any credit.
				(b)Effective
			 dateThe amendments made by this section shall apply to tetra
			 ethyl ortho silicate (TEOS) sold in taxable years beginning after December 31,
			 2007.
			
